                                             Case 4:12-cr-00454-PJH Document 82 Filed 07/30/21 Page 1 of 8




                                  1

                                  2

                                  3

                                  4                              UNITED STATES DISTRICT COURT

                                  5                            NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         UNITED STATES OF AMERICA,
                                                                                       Case No. 12-cr-00454-PJH-1
                                  8                    Plaintiff/Respondent,

                                  9               v.                                   ORDER DENYING MOTION FOR
                                                                                       COMPASSIONATE RELEASE
                                  10        JOSEPH MENCHACA,
                                                                                       Re: Dkt. Nos. 72, 76
                                  11                   Defendant/Movant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Before the court is the motion of defendant Joseph Menchaca for reduction of
                                  15   sentence pursuant to the compassionate release provision of 18 U.S.C. § 3582(c)(1)(A),
                                  16   as amended by the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).
                                  17   Defendant initially filed a pro se motion, after which counsel entered an appearance and
                                  18   filed a supplemental brief in support of the motion. See Dkt. 72, 76. The government
                                  19   filed an opposition to the motion for compassionate release, and counsel for defendant
                                  20   filed a reply. See Dkt. 79, 81. The Probation Office also provided a response to the
                                  21   compassionate release motion. See Dkt. 78. Having considered the relevant authorities
                                  22   and having reviewed the record and the parties’ papers, the court DENIES the motion for
                                  23   compassionate release for the reasons set forth below.
                                  24   I.      BACKGROUND
                                  25           On June 7, 2012, defendant was charged with one count of possession with intent
                                  26   to distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1) and one count of
                                  27   being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). See Dkt. 1.
                                  28   On October 4, 2012, a superseding information was filed, adding a second count of
                                             Case 4:12-cr-00454-PJH Document 82 Filed 07/30/21 Page 2 of 8




                                  1    possession with intent to distribute methamphetamine. See Dkt. 20.

                                  2            Defendant entered a guilty plea on November 12, 2012, pursuant to a written plea

                                  3    agreement. See Dkt. 32. In the plea agreement, the parties agreed to a sentence of 168

                                  4    months. Id. The probation officer determined that defendant qualified as a career

                                  5    offender, and that the Guidelines range for his offenses was 188-235 months

                                  6    imprisonment. See Dkt. 36 at 2; Dkt. 54 at 2. At sentencing, the government abided by

                                  7    the terms of the plea agreement and recommended a below-Guidelines sentence of 168

                                  8    months. Dkt. 36 at 2. On January 30, 2013, the court sentenced defendant to a term of

                                  9    168 months of imprisonment, followed by four years of supervised release, with a

                                  10   condition of release being participation in a drug testing and treatment program. See Dkt.

                                  11   39.

                                  12           Defendant is presently in the custody of the Bureau of Prisons (“BOP”) at FCI
Northern District of California
 United States District Court




                                  13   Safford. Defendant has served approximately nine years and two months of his

                                  14   sentence. Dkt. 76, Ex. F. Defendant has approximately 34 months remaining on his

                                  15   prison term, based on a projected release date of May 25, 2024. Dkt. 79 at 2. He now

                                  16   seeks a reduction of sentence pursuant to the compassionate release provision of

                                  17   § 3582(c)(1)(A) based on three reasons: (1) his father’s incapacitation and need for a

                                  18   caregiver, (2) his concerns about conditions of incarceration during the COVID-19

                                  19   pandemic, and (3) his post-offense conduct while in custody. See Dkt. 76 at 1.

                                  20   II.     DISCUSSION

                                  21           A.    Legal Standard

                                  22           A court generally may not correct or modify a prison sentence once it has been

                                  23   imposed, unless expressly permitted by statute or by Rule 35 of the Federal Rules of

                                  24   Criminal Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). The

                                  25   court may modify a previously imposed sentence upon motion of the BOP or motion of

                                  26   the defendant under the compassionate release provision of 18 U.S.C. § 3582(c)(1)(A),

                                  27   as amended by the First Step Act which added a provision to allow defendants, not only

                                  28   the Director of the BOP, to file a motion for reduction of sentence after exhausting
                                                                                    2
                                           Case 4:12-cr-00454-PJH Document 82 Filed 07/30/21 Page 3 of 8




                                  1    administrative remedies or waiting 30 days after the warden’s receipt of a request. See

                                  2    United States v. Rodriguez, 424 F.Supp.3d 674, 680 (N.D. Cal. 2019). Section

                                  3    3582(c)(1)(A)(i) now provides that the court may reduce an imposed term of

                                  4    imprisonment “upon motion of the Director of the Bureau of Prisons, or upon motion of

                                  5    the defendant after the defendant has fully exhausted all administrative rights to appeal a

                                  6    failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of

                                  7    30 days from the receipt of such a request by the warden of the defendant’s facility,

                                  8    whichever is earlier,” after considering the applicable factors set forth in section 3553(a),

                                  9    if it finds that “extraordinary and compelling reasons warrant such a reduction” and “that

                                  10   such a reduction is consistent with applicable policy statements issued by the Sentencing

                                  11   Commission.”

                                  12          B.     Requirements for Relief
Northern District of California
 United States District Court




                                  13          As applicable to defendant’s motion, compassionate release is warranted if the

                                  14   court finds that extraordinary and compelling reasons warrant such a reduction, after

                                  15   considering the applicable § 3553(a) factors.1

                                  16          As mentioned above, before the First Step Act, only the BOP director could file a

                                  17   motion for compassionate release. Those motions were governed by the applicable

                                  18   policy statement at United States Sentencing Guideline § 1B1.13. Indeed, the opening

                                  19   language of § 1B1.13 is: “Upon motion of the Director of the Bureau of Prisons under 18

                                  20   U.S.C. § 3582(c)(1)(A).” (emphasis added). The policy statement then set forth the test

                                  21   for courts to apply when ruling on those motions, including a determination that

                                  22   extraordinary and compelling reasons warranted the reduction, and that the defendant is

                                  23   not a danger to public safety. The policy statement included commentary with application

                                  24   notes, which set forth specific circumstances that would qualify as “extraordinary and

                                  25   compelling” based on the defendant’s (1) medical condition, (2) age, or (3) family

                                  26   circumstances. U.S.S.G. § 1B1.13, cmt. n.1.

                                  27
                                       1
                                  28    As a threshold matter, the government concedes that defendant has met the
                                       administrative exhaustion requirement for purposes of this motion. See Dkt. 79 at 2.
                                                                                   3
                                          Case 4:12-cr-00454-PJH Document 82 Filed 07/30/21 Page 4 of 8




                                  1           When the First Step Act amended section 3582, it was unclear whether § 1B1.13

                                  2    remained an “applicable” policy statement. At first, many courts, including this one, found

                                  3    that § 1B1.13 was applicable even to defendant-filed motions. See, e.g., United States v.

                                  4    Eberhart, 448 F.Supp.3d 1086 (N.D. Cal. 2020). However, numerous circuit courts,

                                  5    including the Ninth Circuit, have now concluded that the current version of § 1B1.13 “is

                                  6    not an applicable policy statement” for defendant-filed motions for compassionate

                                  7    release. See United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021); see also United

                                  8    States v. Brooker, 976 F.3d 228 (2nd Cir. 2020); United States v. McCoy, 981 F.3d 271

                                  9    (4th Cir. 2020); United States v. Jones, 980 F.3d 1098 (6th Cir. 2020); United States v.

                                  10   Gunn, 980 F.3d 1178 (7th Cir. 2020).

                                  11          While the § 1B1.13 policy statement is no longer binding, it may still “inform a

                                  12   district court’s discretion” for what constitutes extraordinary and compelling reasons
Northern District of California
 United States District Court




                                  13   warranting release. See Aruda, 993 F.3d at 802.

                                  14                  1.    Extraordinary and Compelling Reasons

                                  15          Although section 3582(c)(1)(A)(i) does not define what constitutes “extraordinary

                                  16   and compelling circumstances,” the application notes to the § 1B1.13 policy statement

                                  17   identify three sets of such circumstances: “medical condition of the defendant,” “age of

                                  18   the defendant,” and “family circumstances.” U.S.S.G. § 1B1.13, cmt. n.1. As discussed

                                  19   above, because the policy statement is not binding, courts may consider those identified

                                  20   circumstances, but are not bound by them.

                                  21          Defendant’s first argument is that his father is incapacitated and no longer able to

                                  22   care for himself, and that defendant is needed to serve as his caregiver. This argument

                                  23   relates to the “family circumstances” prong of the policy statement. The policy statement

                                  24   provides that the “death or incapacitation of the caregiver of the defendant’s minor

                                  25   children” or the “incapacitation of the defendant’s spouse or registered partner when the

                                  26   defendant would be [that person’s] only available caregiver” constitute extraordinary and

                                  27   compelling circumstances for purposes of compassionate release. U.S.S.G. § 1B1.13,

                                  28   cmt. n.1(C).
                                                                                    4
                                           Case 4:12-cr-00454-PJH Document 82 Filed 07/30/21 Page 5 of 8




                                  1            As the government points out, the incapacitation of a parent is not among the

                                  2    family circumstances identified in the policy statement. See Dkt. 79 at 6. However,

                                  3    because the policy statement is no longer binding, the court will not automatically reject

                                  4    defendant’s argument that the incapacitation of his father constitutes extraordinary and

                                  5    compelling family circumstances warranting compassionate release.

                                  6           On the merits of defendant’s “family circumstances” argument, the government

                                  7    argues that defendant is not the only available caregiver for his father, because

                                  8    defendant’s fiancée and her son are currently providing care for defendant’s father. Dkt.

                                  9    79 at 8. The government further points out that friends of the defendant have provided

                                  10   financial support to defendant’s father. Id. The government thus argues that “[t]he

                                  11   availability of support for defendant’s father further undermines defendant’s claim that his

                                  12   care is so essential that it rises to the level of extraordinary and compelling
Northern District of California
 United States District Court




                                  13   circumstances.” Id.

                                  14          Defendant responds by arguing that “the mere existence of another relative or

                                  15   close person does not necessarily mean that another caregiver is reasonably available,

                                  16   or is fairly capable of continuing the burden of care.” Dkt. 76 at 8 (citing United States v.

                                  17   Hernandez, 2020 WL 4343991 (S.D. Fla. Apr. 3, 2020)). Defendant further argues that

                                  18   his fiancée “has no obligation to continue” to provide care to defendant’s father, and that

                                  19   she “deserves a respite.” Dkt. 76 at 9.

                                  20          While the court agrees that defendant’s fiancée has no obligation to care for

                                  21   defendant’s father, the fact remains that defendant is not “the only available caregiver” as

                                  22   contemplated by the § 1B1.13 policy statement, which the court finds persuasive in this

                                  23   context. See U.S.S.G. § 1B1.13, cmt. n.1(C)(ii). While the court is willing to go beyond

                                  24   the policy statement and consider the incapacitation of a parent as a possible basis for

                                  25   extraordinary and compelling circumstances, the court does not find extraordinary and

                                  26   compelling circumstances based on the specific family circumstances of defendant and

                                  27   his father.

                                  28          Defendant’s second argument is that the conditions of confinement during the
                                                                                     5
                                          Case 4:12-cr-00454-PJH Document 82 Filed 07/30/21 Page 6 of 8




                                  1    COVID-19 pandemic present additional extraordinary and compelling circumstances

                                  2    warranting release. The policy statement identifies the “medical condition of the

                                  3    defendant” as a type of extraordinary and compelling circumstance. Specifically, the

                                  4    policy statement defines physical or medical conditions that meet the “extraordinary and

                                  5    compelling” requirement as those where the defendant is (i) suffering from a terminal

                                  6    illness, or (ii) suffering from a serious physical or medical condition, serious functional or

                                  7    cognitive impairment, or deteriorating physical or mental health because of the aging

                                  8    process, “that substantially diminishes the ability of the defendant to provide self-care

                                  9    within the environment of a correctional facility and from which he or she is not expected

                                  10   to recover.” U.S.S.G. § 1B1.13, cmt. n.1(A). Again, while the policy statement is no

                                  11   longer binding, the court does find it persuasive.

                                  12          Defendant explains that he contracted the coronavirus in December 2020, and
Northern District of California
 United States District Court




                                  13   while he acknowledges that his infection “was not severe,” he argues that the pandemic-

                                  14   related lockdowns prevented him from earning time credits. Dkt. 76 at 9. In his reply,

                                  15   defendant clarifies that he “does not argue for a sentence reduction based on the risk of

                                  16   reinfection,” but rather that the “BOP’s failure to protect him” from contracting the virus

                                  17   has “rendered the court’s original sentence harsher and more punitive” than originally

                                  18   anticipated. Dkt. 81 at 5-6.

                                  19          The government argues that the fact that defendant was asymptomatic and

                                  20   already recovered from the virus “alone defeats his argument for extraordinary and

                                  21   compelling COVID-19-related circumstances justifying his release.” Dkt. 79 at 9.

                                  22          The court finds that defendant has not shown that he faces any medical risk from

                                  23   continued incarceration, and the court rejects the blanket argument that the existence of

                                  24   COVID-19 renders every prisoner’s sentence “more punitive” and in need of reduction.

                                  25   Accordingly, the court finds that the COVID-related conditions of confinement do not

                                  26   constitute extraordinary and compelling circumstances warranting compassionate

                                  27   release.

                                  28          Defendant’s third argument is that his rehabilitative efforts, in combination with the
                                                                                      6
                                           Case 4:12-cr-00454-PJH Document 82 Filed 07/30/21 Page 7 of 8




                                  1    other factors2, constitute extraordinary and compelling circumstances. Defendant points

                                  2    to his participation in employment and educational programs and his continuous

                                  3    employment while in custody. Dkt. 76 at 12-13.

                                  4           The government argues that defendant has had “numerous disciplinary infractions,

                                  5    including a finding of stealing and two findings that he possessed gambling materials in

                                  6    violation of prison policies.” Dkt. 79 at 10.

                                  7           While the court finds defendant’s rehabilitative efforts laudable, they do not

                                  8    constitute extraordinary and compelling circumstances warranting compassionate

                                  9    release, either alone or in combination with the other circumstances identified by

                                  10   defendant. The court further notes that, even if the court were to find that the totality of

                                  11   the circumstances presented by defendant were sufficiently extraordinary and compelling

                                  12   to warrant release, his motion would still be denied due to the court’s consideration of the
Northern District of California
 United States District Court




                                  13   § 3553(a) sentencing factors, described as follows.

                                  14                 2.     Section 3553(a) Factors

                                  15          Having considered the applicable § 3553(a) factors, the court further finds that a

                                  16   reduction of defendant’s sentence would not serve the need for the sentence to reflect

                                  17   the seriousness of the offense, to promote respect for the law, to provide just punishment

                                  18   for the offense, to afford adequate deterrence to criminal conduct, or to avoid

                                  19   unwarranted sentence disparities among defendants with similar records who have been

                                  20   found guilty of similar conduct. See 18 U.S.C. § 3553(a)(2)(A)–(C).

                                  21          Looking to the nature and circumstances of the offense and the history and

                                  22   characteristics of the defendant, defendant was arrested with 195 grams of

                                  23   methamphetamine and a .380 caliber semi-automatic handgun. Dkt. 32 at 4. At the time

                                  24   of sentencing, defendant was found to be a career offender with a criminal offense score

                                  25   of 31 and a criminal history category of VI. Dkt. 35 at 2, 5. Defendant’s Guideline

                                  26   sentence was 188 to 235 months. See Dkt. 36 at 2; Dkt. 54 at 2. However, the

                                  27
                                       2
                                  28     Defendant acknowledges that rehabilitation alone is not a valid basis for sentence
                                       reduction. Dkt. 76 at 11.
                                                                                   7
                                              Case 4:12-cr-00454-PJH Document 82 Filed 07/30/21 Page 8 of 8




                                  1    government recommended a total sentence of 168 months pursuant to the parties’ plea

                                  2    agreement, and the court sentenced defendant to 168 months imprisonment. See Dkt.

                                  3    39.

                                  4             Given that defendant’s lowest possible Guideline sentence would have been 188

                                  5    months, the court finds that a reduction of the sentence to 110 months (or 125 months,

                                  6    including good time credits) would not reflect the seriousness of the offense, promote

                                  7    respect for the law, provide just punishment for the offense, or afford adequate

                                  8    deterrence to criminal conduct. Moreover, especially in light of defendant’s career

                                  9    offender status, a reduction would create an unwarranted disparity among defendants

                                  10   with similar records who have been found guilty of similar conduct. 18 U.S.C. §

                                  11   3553(a)(6).

                                  12            On balance, the court finds that the relevant § 3553(a) factors do not support
Northern District of California
 United States District Court




                                  13   defendant’s request for a reduction in sentence.

                                  14   III.     CONCLUSION

                                  15            For the reasons set forth above, the motion for reduction of sentence pursuant to

                                  16   the compassionate release provision of § 3582(c)(1)(A) is DENIED.

                                  17            Defendant has also filed a motion to seal exhibits that include personally

                                  18   identifying information and medical information. See Dkt. 80. Defendant’s motion to seal

                                  19   is GRANTED.

                                  20            IT IS SO ORDERED.

                                  21   Dated: July 30, 2021

                                  22                                                     /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  23                                                 United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      8
